             Case 5:18-cr-03409-KG Document 70 Filed 02/14/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO

                                      Clerk’s Minutes
                         Before the Honorable Kenneth J. Gonzales

CASE NO.:      CR 18-3409 KG             DATE:            2/14/2019

                                         Time in court:         12 minutes

TITLE:   United States v. MAXIMO GONZALEZ-SEBASTIAN, et al.

COURTROOM CLERK:        Chris Eubanks COURT REPORTER:            Danna Schutte Everett

          ( ) Albuquerque ( X) Las Cruces ( ) Santa Fe ( ) Roswell

( ) Bench warrant ordered                        INTERPRETER:     NONE

ATTORNEYS PRESENT FOR PLAINTIFF(S):              ATTORNEYS PRESENT FOR DEFENDANT(S):
  Luis Martinez                             Cesar Pierce-Varela (for Gonzalez-Sebastian)
  Kristopher Jarvis                         Ken Del Valle (for Garcia-Gutierrez) (present)
  Matilda Villalobos

TYPE OF PROCEEDING:      Telephonic Status Conference

EVIDENTIARY:       No

PROCEEDINGS:

11:01 a.m. Court in Session

Court: Counsel enter appearances. Defendants are not present. Three defendant

case; however, one defendant has plead. On call of the calendar for March, inquires as

to status of case for arranging docket for March. Inquires of counsel on status.

Mr. Martinez: Plea agreements to counsel; advised Mr. Pierce-Varela was intending to

go to trial but will speak with counsel; and Mr. Del Valle’s counsel may cooperate.

Court: Ongoing negotiations.

Mr. Pierce-Varela: Spoke with client this morning and will proceed to trial.
               Case 5:18-cr-03409-KG Document 70 Filed 02/14/19 Page 2 of 2



Mr. Del Valle: Ongoing negotiations; will meet with client and will advise Mr. Martinez

how will plea. If not, ready to go to trial on March 18.

Court: Intent is to check status and determine when to set matter for trial. Inquires of

length of trial.

Mr. Martinez: 5 days total, choosing jury to verdict. Discussed motion to continue with

Mr. Del Valle, reasons for continuance and no objection to a continuance.

Court: History of case.

Mr. Del Valle: Intended to file motion to continue; conversation with Mr. Martinez agree

to date in May; Mr. Pierce-Varela could not agree to a date in May. Trial already set in

Kansas. All will be moot if client accepts Government’s offer. Not available March 24 -

25.

Court: Inquires of availability for trial on March 18.

Mr. Del Valle: Yes.

Mr. Pierce-Varela: Spoke with client, wants to proceed to trial to get this done.

Court: Will look at the docket to schedule trial. Busy April docket with 3 week trial

scheduled. Anything else.

Mr. Martinez: Inquires of trial in April.

Court: Advises of the trial set and counsel assigned. Three weeks set aside.

Mr. Jarvis: Advises on April trial with a case.

Court: Helpful on this case.



11:13 a.m. Court in Recess
